Exhibit 10.5

 

EXECUTION ORIGINAL

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the 10th day of February, 2005 between Computer Software Innovations,
Inc., a corporation organized and existing under the laws of the State of
Delaware and formerly known as VerticalBuyer, Inc. (the “Company”), and Barron
Partners LP, a Delaware limited partnership (hereinafter referred to as the
“Investor”).

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to the Preferred Stock Purchase Agreement, of even date
herewith, by and among the Company and the Investor (the “Preferred Stock
Purchase Agreement”), as part of the consideration, Investor shall receive
Preferred Stock and Warrants, which upon conversion and exercise, in accordance
with the terms of the Preferred Stock Purchase Agreement and Warrants, entitle
the Investor to receive Shares of Common Stock of the Company; and

 

WHEREAS, the ability of the Investor to sell its Shares is subject to certain
restrictions under the 1933 Act; and

 

WHEREAS, as a condition to the Preferred Stock Purchase Agreement, the Company
has agreed to provide the Investor with a mechanism that will permit the
Investor, subject to a market stand-off agreement, to sell its Shares in the
future.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements, and subject to the terms and conditions herein contained, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

INCORPORATION BY REFERENCE, SUPERSEDER

 

1.1 Incorporation by Reference. The foregoing recitals and the Exhibits attached
hereto and referred to herein, are hereby acknowledged to be true and accurate,
and are incorporated herein by this reference.

 

1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the subject matter
of this Agreement, shall supersede such instrument or understanding to the
fullest extent permitted by law. A copy of this Agreement shall be filed at the
Company’s principal office.

 

1.3 Definitions: Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Preferred Stock Purchase Agreement.



--------------------------------------------------------------------------------

ARTICLE II

 

DEMAND REGISTRATION RIGHTS

 

2.1 “Registrable Securities” means and includes the Shares underlying the
Preferred Stock and the Warrants issued pursuant to the Preferred Stock Purchase
Agreement and the Warrants. As to any particular Registrable Securities, such
securities will cease to be Registrable Securities when (a) they have been
effectively registered under the 1933 Act and disposed of in accordance with the
registration statement covering them, (b) they are or may be freely traded
without registration pursuant to Rule 144 under the 1933 Act (or any similar
provisions that are then in effect), or (c) they have been otherwise transferred
and new certificates for them not bearing a restrictive legend have been issued
by the Company and the Company shall not have “stop transfer” instructions
against them. “Shares” shall mean, collectively, the shares of Common Stock of
the Company issuable upon conversion of the Preferred Stock and those shares of
Common Stock of the Company issuable to the Investor upon exercise of the
Warrants.

 

2.2 Registration of Registrable Securities. The Company shall prepare and file
within forty-five (45) days following the date hereof (the “Filing Date”) a
registration statement (the “Registration Statement”) covering the resale of the
Registrable Securities. The Company shall use its best efforts to cause the
Registration Statement to be declared effective by the SEC on the earlier of (i)
120 days following the Closing Date with respect to the Registration Statement,
(ii) ten (10) days following the receipt of a “No Review” or similar letter from
the SEC or (iii) the first business day following the day the SEC determines the
Registration Statement eligible to be declared effective (the “Required
Effectiveness Date”). Nothing contained herein shall be deemed to limit the
number of Registrable Securities to be registered by the Company hereunder. As a
result, should the Registration Statement not relate to the maximum number of
Registrable Securities acquired by (or potentially acquirable by) the holders of
the Preferred Stock and Warrants issued to the Investor pursuant to the
Preferred Stock Purchase Agreement, the Company shall be required to promptly
file a separate registration statement (utilizing Rule 462 promulgated under the
Exchange Act, where applicable) relating to such Registrable Securities which
then remain unregistered. The provisions of this Agreement shall relate to any
such separate registration statement as if it were an amendment to the
Registration Statement.

 

2.3 Demand Registration. Subject to the limitations of Section 2.2, at any time,
the Investor may request the registration, once and only once, under the 1933
Act of all or part of the Registrable Shares then outstanding (a “Demand
Registration”). Subject to the conditions of Section 3, the Company shall use
its best efforts to file such registration statement under the 1933 Act as
promptly as practicable after the date any such request is received by the
Company and to cause such registration statement to be declared effective. The
Company shall notify the Investor promptly when any such registration statement
has been declared effective. If more than eighty percent (80%) of the Shares
issuable under the Preferred Stock Purchase Agreement have been registered or
sold, this provision shall expire.

 

2



--------------------------------------------------------------------------------

2.4 Registration Statement Form. Registrations under Section 2.2 and Section 2.3
shall be on the appropriate registration form of the SEC as shall permit the
disposition of such Registrable Securities in accordance with the intended
method or methods of disposition specified in the Registration Statement;
provided, however, such intended method of disposition shall not include an
underwritten offering of the Registrable Securities.

 

2.5 Expenses. The Company will pay all Registration Expenses in connection with
any registration required under Section 2.2 and Section 2.3 herein.
“Registration Expenses” means all expenses incident to the Company’s performance
or compliance with this Article 2 (excluding Section 2.8), including, without
limitation, all registration and filing fees, all fees and expenses of complying
with securities or Blue Sky laws (including reasonable fees and disbursements of
counsel in connection with Blue Sky qualifications of the Registrable
Securities), rating agencies fees, all printing expenses, messenger and delivery
expenses, internal expenses (including, without limitation, all fees and
expenses of its officers and employees performing legal or accounting duties),
the fees and expenses incurred in connection with the listing of the securities
(if applicable), the fees and disbursements of counsel for the Company and its
independent public accountants, including the expenses of any special auditors
required by or incident to such performance and compliance, and the reasonable
fees and expenses of one counsel for the holders of the Registrable Securities,
but excluding all underwriting discounts and commissions and transfer taxes, if
any, and documentary stamp taxes, if any, relating to the sale and disposition
of a Holder’s Shares pursuant to the Registration Statement.

 

2.6 Effective Registration Statement. A registration requested pursuant to
Section 2.2 and Section 2.3 shall not be deemed to have been effected (i) unless
a registration statement with respect thereto has become effective within the
time period specified herein, provided that a registration which does not become
effective after the Company filed a registration statement (or amendment
thereto) with respect thereto solely by reason of the refusal to proceed of any
holder of Registrable Securities (other than a refusal to proceed based upon the
advice of counsel in the form of a letter signed by such counsel and provided to
the Company relating to a disclosure matter unrelated to such holder) shall be
deemed to have been effected by the Company, (ii) if, after it has become
effective, such registration becomes subject to any stop order, injunction or
other order or extraordinary requirement of the SEC or other governmental agency
or court for any reason or (iii) if, after it has become effective, such
registration ceases to be effective for more than the allowable Black-Out
Periods (as defined herein).

 

2.7 Plan Of Distribution. The Company hereby agrees that the Registration
Statement shall include a plan of distribution section reasonably acceptable to
the Investor; provided, however, such plan of distribution section shall be
modified by the Company so as to not provide for the disposition of the
Registrable Securities on the basis of an underwritten offering.

 

3



--------------------------------------------------------------------------------

2.8 Liquidated Damages. If, (i) after four (4) months from the date hereof, the
Company does not register the Registrable Securities pursuant to the
requirements of Section 2.2 herein, or (ii) the Registration Statement filed
pursuant to Section 2.2 herein is not declared effective, or (iii) the
Registrable Securities are registered pursuant to an effective Registration
Statement and such Registration Statement or other Registration Statement
including the Registrable Securities is not effective in the period from four
months from the date hereof through two years following the date hereof, the
Company shall, for each such day, pay the Purchaser, as liquidated damages
(“Liquidated Damages”) and not as a penalty, an amount equal to twenty-five
percent (25%) of the Purchase Price per annum; and for any such day, such
payment shall be made no later than the first business day of the calendar month
next succeeding the month in which such day occurs. In addition, if the Company
has not filed a registration statement within the forty-five (45) day period
after Closing as specified in 2.2, the Company shall, for each such day after
forty-five (45) days from Closing and until the filing of a registration
statement, pay the Purchaser, as liquidated damages and not as a penalty, an
amount equal to twenty-five (25%) of the Purchase Price per annum; and for any
such day, such payment shall be made no later than the first business day of the
calendar month next succeeding the month in which such day occurs.

 

The foregoing provisions notwithstanding, the Company shall not pay Liquidated
Damages with respect to clause (iii) above for (x) any day during a Black-Out
Period, or (y) any day during which the Registration Statement is not effective
following the filing of an amendment thereto by the Company on advise of counsel
that such filing is required to disclose any facts or events arising after the
effective date of the registration statement (or the most recent post-effective
amendment thereof) which, individually or in the aggregate, represent a
fundamental change in the information set forth in the registration statement
(an “Amendment Day”); provided, however, that (i) the Company shall have the
benefit of no more than forty-five (45) Amendment Days during any 12-month
period, (ii) the Company shall exercise its good faith best efforts to promptly
file any such amendment and to cause it to be declared effective by the SEC as
soon as reasonably practicable, and (iii) for the purposes of this Agreement,
any such amendment shall be deemed a continuation and modification to the
Registration Statement to which it relates and not new Registration Statement.

 

The parties agree that the only damages payable for a violation of the terms of
this Agreement with respect to which liquidated damages are expressly provided
shall be such liquidated damages. Nothing shall preclude the Investor from
pursuing or obtaining specific performance or other equitable relief with
respect to this Agreement.

 

The parties hereto agree that the liquidated damages provided for in this
Section 2.8 constitute a reasonable estimate of the damages that may be incurred
by the Investor by reason of the failure of the Registration Statement to be
filed or declared effective in accordance with the provisions hereof.

 

4



--------------------------------------------------------------------------------

The obligation of the Company terminates when the holder of initial Registrable
Securities no longer holds more than twenty percent (20%) of its initial
Registrable Securities.

 

ARTICLE III

 

INCIDENTAL REGISTRATION RIGHTS

 

3.1 Right To Include (“Piggy-Back”) Registrable Securities. Provided that the
Registrable Securities have not been registered, if at any time after the
Closing but before the second anniversary of the issuance of the Registrable
Securities, the Company proposes to register any of its securities under the
1933 Act (other than by a registration in connection with an acquisition in a
manner which would not permit registration of Registrable Securities for sale to
the public, on Form S-8, or any successor form thereto, on Form S-4, or any
successor form thereto and other than pursuant to Section 2), on an underwritten
basis (either best-efforts or firm-commitment), then, the Company will each such
time give prompt written notice to all holders of Registrable Securities of its
intention to do so and of such holders of Registrable Securities’ rights under
this Section 3.1. Upon the written request of any such holders of Registrable
Securities made within ten (10) days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
such holders of Registrable Securities and the intended method of disposition
thereof), the Company will, subject to the terms of this Agreement, use its
commercially reasonable best efforts to effect the registration under the 1933
Act of the Registrable Securities, to the extent requisite to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
such Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the registration statement which covers the securities
which the Company proposes to register, provided that if, at any time after
written notice of its intention to register any securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such securities, the Company may, at its election,
give written notice of such determination to each holders of Registrable
Securities and, thereupon, (i) in the case of a determination not to register,
shall be relieved of this obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of any holder or holders of Registrable Securities entitled to do so
to request that such registration be effected as a registration under Section 2,
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities, for the same period as the
delay in registering such other securities. No registration effected under this
Section 3.1 shall relieve the Company of its obligation to effect any
registration upon request under Section 2. The Company will pay all Registration
Expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 3.1. The right provided the Holders of the
Registrable Securities pursuant to this Section shall be exercisable at their
sole discretion and will in no way limit any of the Company’s obligations to pay
the Registrable Securities according to their terms.

 

5



--------------------------------------------------------------------------------

3.2 Priority In Incidental Registrations. If the managing underwriter of the
underwritten offering contemplated by this Section 3 shall inform the Company
and holders of the Registrable Securities requesting such registration by letter
of its belief that the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering, then the
Company will include in such registration, to the extent of the number which the
Company is so advised can be sold in such offering, (i) first securities
proposed by the Company to be sold for its own account, and (ii) second
Registrable Securities and (iii) securities of other selling security holders
requested to be included in such registration.

 

ARTICLE IV

 

REGISTRATION PROCEDURES

 

4.1 Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities under the 1933 Act as provided in
Section 2.2 and, as applicable, 2.3, the Company shall, as expeditiously as
possible:

 

(i) prepare and file with the SEC the Registration Statement, or amendments
thereto, to effect such registration (including such audited financial
statements as may be required by the 1933 Act or the rules and regulations
promulgated thereunder) and thereafter use its commercially reasonable best
efforts to cause such registration statement to be declared effective by the
SEC, as soon as practicable, but in any event no later than the Required
Effectiveness Date (with respect to a registration pursuant to Section 2.2);
provided, however, that before filing such registration statement or any
amendments thereto, the Company will furnish to the counsel selected by the
holders of Registrable Securities which are to be included in such registration,
copies of all such documents proposed to be filed;

 

(ii) with respect to any registration statement pursuant to Section 2.2 or
Section 2.3, prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the earlier
to occur of thirty six (36) months after the date of this Agreement (subject to
the right of the Company to suspend the effectiveness thereof for not more than
10 consecutive Trading Days or an aggregate of 10 Trading Days during each year
(each a “Black-Out Period”)) or such time as all of the securities which are the
subject of such registration statement cease to be Registrable Securities (such
period, in each case, the “Registration Maintenance Period”);

 

(iii) furnish to each holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement

 

6



--------------------------------------------------------------------------------

(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 under the 1933 Act, in conformity with the
requirements of the 1933 Act, and such other documents, as such holder of
Registrable Securities and underwriter, if any, may reasonably request in order
to facilitate the public sale or other disposition of the Registrable Securities
owned by such holder of Registrable Securities;

 

(iv) use its commercially reasonable best efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other U.S. federal or state securities laws or U.S. state
blue sky laws as any U.S. holder of Registrable Securities thereof shall
reasonably request, to keep such registrations or qualifications in effect for
so long as such registration statement remains in effect, and take any other
action which may be reasonably necessary to enable such holder of Registrable
Securities to consummate the disposition in such jurisdictions of the securities
owned by such holder of Registrable Securities, except that the Company shall
not for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified or to
consent to general service of process in any such jurisdiction;

 

(v) use its commercially reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the U.S. holder of Registrable Securities thereof to consummate the
disposition of such Registrable Securities;

 

(vi) furnish to each holder of Registrable Securities a signed counterpart,
addressed to such holder of Registrable Securities, and the underwriters, if
any, of counsel for the Company, dated the effective date of such registration
statement (or, if such registration includes an underwritten public offering, an
opinion dated the date of the closing under the underwriting agreement),
reasonably satisfactory in form and substance to such holder of Registrable
Securities, including a separate statement of counsel that the prospectus and
any prospectus supplement forming a part of the Registration Statement does not
contain an untrue statement of a material fact or omits a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; and

 

(vii) notify the Investor and its counsel promptly and confirm such advice in
writing promptly after the Company has knowledge thereof:

 

(A) when the Registration Statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the Registration Statement has
been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective;

 

(B) of any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus or for additional information;

 

7



--------------------------------------------------------------------------------

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings by any Person
for that purpose; and

 

(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;

 

(viii) notify each holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act, upon discovery that, or upon the happening of any
event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material facts required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such holder of Registrable Securities
promptly prepare and furnish to such holder of Registrable Securities a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing;

 

(ix) use its best efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement at the earliest possible moment;

 

(x) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months, but not more than eighteen months, beginning
with the first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act and Rule 158 thereunder;

 

(xi) enter into such agreements and take such other actions as the Investor
shall reasonably request in writing (at the expense of the requesting or
benefiting Investor) in order to expedite or facilitate the disposition of such
Registrable Securities; and

 

(xii) use its commercially reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange on
which any of the Registrable Securities are then listed.

 

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish the Company such information regarding
such holder of Registrable Securities and the distribution of such securities as
the Company

 

8



--------------------------------------------------------------------------------

may from time to time reasonably request in writing. Investor agrees to notify
the Company as promptly as practical of any inaccuracy or change in information
previously furnished by Investor to the Company or of the happening of any event
in either case as a result of which a Registration Statement, a prospectus, or
any amendment or supplement thereto contains an untrue statement of a material
fact regarding Investor or omits to state any material fact regarding Investor
required to be stated therein and necessary to make the statements therein not
misleading and to furnish promptly to the Company any additional information
required to correct and update any previously furnished information required so
that such Registration Statement, prospectus or amendment or supplement, shall
not contain, with respect to Investor, an untrue statement of a material fact or
omit to state a material fact required to be stated therein and necessary to
make the statements therein not misleading.

 

4.2 The Company will not file any registration statement pursuant to Section 2.2
or Section 2.3, or amendment thereto or any prospectus or any supplement thereto
to which the Investor shall reasonably object, provided that the Company may
file such documents in a form required by law or upon the advice of its counsel.

 

4.3 The Company represents and warrants to each holder of Registrable Securities
that it has obtained all necessary waivers, consents and authorizations
necessary to execute this Agreement and consummate the transactions contemplated
hereby other than such waivers, consents and/or authorizations specifically
contemplated by the Preferred Stock Purchase Agreement.

 

4.4 Each holder of Registrable Securities agrees that, upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
subdivision (viii) of Section 4.1, such Holder will forthwith discontinue such
holder’s disposition of Registrable Securities pursuant to the Registration
Statement relating to such Registrable Securities until such holder of
Registrable Securities’ receipt of the copies of the supplemented or amended
prospectus contemplated by subdivision (viii) of Section 4.1 and, if so directed
by the Company, will deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in such Holder’s possession of
the prospectus relating to such Registrable Securities current at the time of
receipt of such notice.

 

ARTICLE V

 

UNDERWRITTEN OFFERINGS

 

5.1 Incidental Underwritten Offerings. If the Company at any time proposes to
register any of its securities under the 1933 Act as contemplated by Section 3.1
and such securities are to be distributed by or through one or more
underwriters, the Company will, if requested by any holder of Registrable
Securities as provided in Section 3.1 and subject to the provisions of Section
3.2, use its commercially reasonable best efforts to arrange for such
underwriters to include all the Registrable Securities to be offered and sold by
such holder among the securities to be distributed by such underwriters.

 

9



--------------------------------------------------------------------------------

5.2 Participation In Underwritten Offerings. No holder of Registrable Securities
may participate in any underwritten offering under Section 3.1 unless such
holder of Registrable Securities (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved, subject to the
terms and conditions hereof, by the holders of a majority of Registrable
Securities to be included in such underwritten offering and (ii) completes and
executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) required under the terms of such
underwriting arrangements. Notwithstanding the foregoing, no underwriting
agreement (or other agreement in connection with such offering) shall require
any holder of Registrable Securities to make a representation or warranty to or
agreements with the Company or the underwriters other than representations and
warranties contained in a writing furnished by such holder of Registrable
Securities expressly for use in the related registration statement or
representations, warranties or agreements regarding such holder of Registrable
Securities, such holder’s Registrable Securities and such holder’s intended
method of distribution and any other representation required by law.

 

5.3 Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement under the 1933 Act pursuant to this
Agreement, the Company will give the holders of Registrable Securities
registered under such registration statement, and their respective counsel and
accountants, the opportunity to participate in the preparation of such
registration statement, each prospectus included therein or filed with the SEC,
and each amendment thereof or supplement thereto, and will give each of them
such access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
reasonable opinion of such holders’ and such underwriters’ respective counsel,
to conduct a reasonable investigation within the meaning of the 1933 Act.

 

ARTICLE VI

 

INDEMNIFICATION

 

6.1 Indemnification by the Company. In the event of any registration of any
securities of the Company under the 1933 Act, the Company will, and hereby does
agree to indemnify and hold harmless the holder of any Registrable Securities
covered by such registration statement, its directors and officers, each other
Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls such holder or any such
underwriter within the meaning of the 1933 Act against any losses, claims,
damages or liabilities, joint or several, to which such holder or any such
director or officer or underwriter or controlling person may become subject
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the 1933 Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission or alleged

 

10



--------------------------------------------------------------------------------

omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse such holder and each such director, officer, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim,
liability, action or proceeding, provided that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability, (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to the Company by such
holder or underwriter stating that it is for use in the preparation thereof and,
provided further that the Company shall not be liable to any Person who
participates as an underwriter in the offering or sale of Registrable Securities
or to any other Person, if any, who controls such underwriter within the meaning
of the 1933 Act, in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of such Person’s failure to send or give a copy of the final prospectus, as
the same may be then supplemented or amended, within the time required by the
1933 Act to the Person asserting the existence of an untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus or an amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such holder or any such
director, officer, underwriter or controlling person and shall survive the
transfer of such securities by such holder.

 

6.2 Indemnification by the Investor. The Company may require, as a condition to
including any Registrable Securities in any registration statement filed
pursuant to this Agreement, that the Company shall have received an undertaking
satisfactory to it from the prospective holder of such Registrable Securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 6.1) the Company, each director of the Company, each officer of
the Company and each other Person, if any, who controls the Company within the
meaning of the 1933 Act, with respect to any statement or alleged statement in
or omission or alleged omission from such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company through an
instrument duly executed by such holder of Registrable Securities specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. Any such indemnity shall remain in full force and effect, regardless
of any investigation made by or on behalf of the Company or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Investor. The indemnification by the Investor shall be limited to the
amount it invested on the Closing Date.

 

11



--------------------------------------------------------------------------------

6.3 Notices Of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Sections 6.1 and Section 6.2, such indemnified party will, if
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Sections 6.1 and Section
6.2, except to the extent that the indemnifying party is actually prejudiced by
such failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified, to the extent that the indemnifying party
may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement of any such action which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability, or a covenant not to sue, in respect to such
claim or litigation. No indemnified party shall consent to entry of any judgment
or enter into any settlement of any such action the defense of which has been
assumed by an indemnifying party without the consent of such indemnifying party.

 

6.4 Other Indemnification. Indemnification similar to that specified in Sections
6.1 and Section 6.2 (with appropriate modifications) shall be given by the
Company and each holder of Registrable Securities (but only if and to the extent
required pursuant to the terms herein) with respect to any required registration
or other qualification of securities under any Federal or state law or
regulation of any governmental authority, other than the 1933 Act.

 

6.5 Indemnification Payments. The indemnification required by Sections 6.1 and
Section 6.2 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.

 

6.6 Contribution. If the indemnification provided for in Sections 6.1 and
Section 6.2 is unavailable to an indemnified party in respect of any expense,
loss, claim, damage or liability referred to therein, then each indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such expense,
loss, claim, damage or liability (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
holder of Registrable Securities or underwriter, as the case may be, on the
other from the distribution of the Registrable Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to

 

12



--------------------------------------------------------------------------------

reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company on the one hand and of the holder of
Registrable Securities or underwriter, as the case may be, on the other in
connection with the statements or omissions which resulted in such expense,
loss, damage or liability, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the holder of Registrable Securities or underwriter, as the case may be, on
the other in connection with the distribution of the Registrable Securities
shall be deemed to be in the same proportion as the total net proceeds received
by the Company from the initial sale of the Registrable Securities by the
Company to the purchasers bear to the gain, if any, realized by all selling
holders participating in such offering or the underwriting discounts and
commissions received by the underwriter, as the case may be. The relative fault
of the Company on the one hand and of the holder of Registrable Securities or
underwriter, as the case may be, on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission to state a material fact relates to information
supplied by the Company, by the holder of Registrable Securities or by the
underwriter and the parties’ relative intent, knowledge, access to information
supplied by the Company, by the holder of Registrable Securities or by the
underwriter and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission, provided that
the foregoing contribution agreement shall not inure to the benefit of any
indemnified party if indemnification would be unavailable to such indemnified
party by reason of the provisions contained herein, and in no event shall the
obligation of any indemnifying party to contribute under this Section 6.6 exceed
the amount that such indemnifying party would have been obligated to pay by way
of indemnification if the indemnification provided for hereunder had been
available under the circumstances.

 

The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 6.6 were determined
by pro rata allocation (even if the holders of Registrable Securities and any
underwriters were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth herein, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

 

Notwithstanding the provisions of this Section 6.6, no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the net proceeds
received by such holder from the sale of Registrable Securities or (ii) in the
case of an underwriter, the total price at which the Registrable Securities
purchased by it and distributed to the public were offered to the public
exceeds, in any such case, the amount of any damages that such holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

 

RULE 144

 

7.1 Rule 144. The Company shall timely file the reports required to be filed by
it under the 1933 Act and the 1934 Act (including but not limited to the reports
under Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)
of Rule 144 adopted by the SEC under the 1933 Act) and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, will, upon the request of any holder of Registrable Securities, make
publicly available other information) and will take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the 1933 Act within the limitation of the exemptions
provided by (a) Rule 144 under the 1933 Act, as such Rule may be amended from
time to time, or (b) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of any holder of Registrable Securities, the Company will
deliver to such holder a written statement as to whether it has complied with
the requirements of this Section 7.1.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Amendments And Waivers. This Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the holder or holders of the
sum of the fifty-one percent (51%) or more of the shares of (i) Registrable
Securities issued at such time, plus (ii) Registrable Securities issuable upon
exercise or conversion of the Preferred Stock and the Warrants sold (if such
securities were not fully exchanged or converted in full as of the date such
consent if sought). Each holder of any Registrable Securities at the time or
thereafter outstanding shall be bound by any consent authorized by this Section
8.1, whether or not such Registrable Securities shall have been marked to
indicate such consent.

 

8.2 Nominees For Beneficial Owners. In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the holder of such Registrable
Securities for purposes of any request or other action by any holder or holders
of Registrable Securities pursuant to this Agreement or any determination of any
number of percentage of shares of Registrable Securities held by a holder or
holders of Registrable Securities contemplated by this Agreement. If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership of such Registrable Securities.

 

14



--------------------------------------------------------------------------------

8.3 Notices. Except as otherwise provided in this Agreement, all notices,
requests and other communications to any Person provided for hereunder shall be
in writing and shall be given to such Person (a) in the case of a party hereto
other than the Company, addressed to such party in the manner set forth in the
Preferred Stock Purchase Agreement or at such other address as such party shall
have furnished to the Company in writing, or (b) in the case of any other holder
of Registrable Securities, at the address that such holder shall have furnished
to the Company in writing, or, until any such other holder so furnishes to the
Company an address, then to and at the address of the last holder of such
Registrable Securities who has furnished an address to the Company, or (c) in
the case of the Company, at the address set forth in the Preferred Stock
Purchase Agreement, to the attention of its President, or at such other address,
or to the attention of such other officer, as the Company shall have furnished
to each holder of Registrable Securities at the time outstanding. Each such
notice, request or other communication shall be effective (i) if given by mail,
72 hours after such communication is deposited in the mail with first class
postage prepaid, addressed as aforesaid or (ii) if given by any other means
(including, without limitation, by fax or air courier), when delivered at the
address specified above, provided that any such notice, request or communication
shall not be effective until received.

 

8.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto. In addition, and whether or not any
express assignment shall have been made, the provisions of this Agreement which
are for the benefit of the parties hereto other than the Company shall also be
for the benefit of and enforceable by any subsequent holder of any Registrable
Securities. Each of the Holders of the Registrable Securities agrees, by
accepting any portion of the Registrable Securities after the date hereof, to
the provisions of this Agreement including, without limitation, the appointment
of an investors representative to act on behalf of such Holder pursuant to the
terms hereof which such actions shall be made in the good faith discretion of
the investors representative and be binding on all persons for all purposes.

 

8.5 Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.

 

8.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.

 

8.7 Jurisdiction. This Agreement shall be exclusively governed by and construed
in accordance with the laws of the State of New York. If any action is brought
among the parties with respect to this Agreement or otherwise, by way of a claim
or counterclaim, the parties agree that in any such action, and on all issues,
the parties irrevocably waive their right to a trial by jury. Exclusive
jurisdiction and venue for any such action shall be the State or Federal Courts
serving the State of New York. In the event suit or action is

 

15



--------------------------------------------------------------------------------

brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

8.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and each other party hereto relating to the
subject matter hereof and supercedes all prior agreements and understandings
relating to such subject matter.

 

8.9 Severability. If any provision of this Agreement, or the application of such
provisions to any Person or circumstance, shall be held invalid, the remainder
of this Agreement, or the application of such provision to Persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

 

8.10 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

 

8.11 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.

 

8.12 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
any single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

8.13 Time of Execution. This Agreement has been executed as of the date first
written above after 5:00 p.m. Eastern Standard Time.

 

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have as of the date first
written above executed this Agreement.

 

COMPUTER SOFTWARE INNOVATIONS, INC.

    (a Delaware corporation formerly known as VerticalBuyer, Inc.)

 



By:

 

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

   

Nancy K. Hedrick

Its:

 

President and Chief Executive Officer

 

BARRON PARTNERS LP

By: Barron Capital Advisors LLC, its General Partner

 

By:

 

/s/ Andrew Barron Worden

--------------------------------------------------------------------------------

   

Andrew Barron Worden, Managing Member

   

730 Fifth Avenue, 9th Floor

   

New York NY 10019

 

 

 

17